Case 2:19-cv-00121-JAD-BNW Document 17 Filed 05/22/19 Page 1 of 2




                                               ECF Nos. 15, 17
   Case 2:19-cv-00121-JAD-BNW Document 17 Filed 05/22/19 Page 2 of 2




       Based on the parties' stipulation [ECF Nos. 15, 17] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                                   _________________________________
                                                              ________  __________
                                                                                _ __ _ _
                                                   U.S. Districtt Ju
                                                                  Judge
                                                                   uddgge Jennif
                                                                          Jennifer
                                                                               ifeerr A
                                                                               if     A.. Dorsey
                                                   Dated: May 24, 2019
